COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Erin McCain and Marc A. Townley v. Linda A. Lanier
Appellate case number:       01-21-00679-CV
Trial court case number:     2020-59696
Trial court:                 151st District Court of Harris County

        Appellee, Linda A. Lanier, has filed a “First Unopposed Motion for Extension of
Time to File Appellee’s Brief.” Appellants, Erin McCain and Marc A. Townley, filed their
appellants’ brief on February 3, 2022, making appellee’s brief initially due to be filed on
or before February 23, 2022. See TEX. R. APP. P. 38.6(b). On March 14, 2022, appellee
was notified by the Clerk of this Court that the deadline for filing her appellee’s brief had
expired, and that the appeal may be set for submission without an appellee’s brief unless
she filed her brief, or a motion to extend time to file her brief, within ten days of the notice.
       On March 22, 2022, appellee filed “unopposed” motion to extend the deadline,
requesting an extension of eighty-days for filing her appellee’s brief, making her brief due
no later than June 2, 2022. In the motion, counsel for appellee states that the extension is
necessary “to be able to prepare a cogent and succinct brief.”
       As noted, appellee’s motion is titled as an “unopposed motion to extend time to file
appellee’s brief.” However, the motion also includes a certificate of conference stating
that counsel for appellee “attempted to confer . . . [with] [a]ppellants regarding this motion,
but [he] was unable to reach Marc[] A. Townley after several attempts.”
       Appellee’s motion is granted in part. Appellee’s brief is due to be filed within
thirty days of the date of this order. Absent extraordinary circumstances, no further
extensions will be granted, and the failure to file an appellee’s brief by the extended
deadline may result in the Court setting the case “at-issue” and considering and deciding
the case without an appellee’s brief. See TEX. R. APP. P. 10.5(b), 38.6(d).
      It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: ___March 31, 2022____